United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-1576
                                   ___________

Curtis Lamar McQueen,                    *
                                         *
            Appellant,                   *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Gary Starke; Joe Potter; Bill            * Western District of Missouri.
Bruening; Ray Ditzfield; Pettis Cty.     *      [UNPUBLISHED]
Bd. of Commissioners; Monsees            *
Commissioner; Pettis Cty. Sheriff&s      *
Department,                              *
                                         *
            Appellees.                   *
                                    ___________

                          Submitted: August 26, 1998

                               Filed: August 28, 1998
                                   ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Curtis McQueen, a Missouri prisoner, appeals from the district court&s1 adverse
grant of summary judgment in this 42 U.S.C. § 1983 action. Having reviewed the

      1
       The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable
William A. Knox, United States Magistrate Judge for the Western District of Missouri.
record and the parties& briefs, we conclude that the district court did not err.
Accordingly, the judgment is affirmed. See 8th Cir. R. 47B. We also deny McQueen&s
motion on appeal for a preliminary injunction.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-